DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6: Claim 6 depends on canceled claim 5. Further, it is indefinite to say that the epoxy resin is present in an intimate mixture with the polymer P when the compound containing epoxy groups is identical to the polymer P.  Saying that they are in an intimate mixture means there is some discernable difference to the compounds.
Regarding claim 10: It is indefinite that it is required to have 0.5-20% by weight of the powder comprising polymer P and 0.1-7% by weight of the epoxy resin when these compounds must be identical and therefore, there must be one amount that includes both.  For example, if a composition had 20 % by weight of polymer P, then the amount of the epoxy resin would be outside the claimed range of 0.1-7% by weight since polymer P is the epoxy resin.  Or, if a person having ordinary skill in the art considered the intention to be that the two given ranges were additive, so there could be 0.5-27% by weight of the epoxy resin/polymer P, then there could be 27% of the compound, while another person having ordinary skill in the art would not consider this composition to read on the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hornaman et al. (U.S. Pat. 5,753,036).
Regarding claim 1: Hornaman et al. teaches a composition comprising a cement (abstract), an inorganic filler (col. 6 lines 18-25), a powder of a polymer (col. 5 lines 63-67, col. 6 lines 37-50) with epoxide/glycidyl groups (col. 3 lines 58-67), and least one amine with at least three amine hydrogens/poly(vinyl amine) resin (col. 6 lines 30-35).  The amount of cement is 8-99.5 % (table C), which overlaps the claimed range., the composition is in the form of a powder (table A).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use an overlapping amount of cement and would have been motivated to do so since Hornaman et al. teaches this is an acceptable amount to achieve the disclosed invention. 
Regarding claim 2: Hornaman et al. teaches the monomers styrene and acrylates/acrylic esters (col. 3 lines 58-67).
Regarding claim 3: Hornaman et al. teaches 20-100 parts of the polymer (table A), which overlaps the claimed range.
Regarding claim 6: The epoxy and polymer P are the same compound.
Regarding claim 10: Hornaman et al. taches 8-99.5 parts cement (table C), 0-40 wt% filler (col. 6 lines 18-25), 0.5-30 % polymer (table C), 0-5% rheology modifier/poly(vinyl amine) (table C), while the rest of the components are optional, which overlaps with the claimed ranges.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hornaman et al. (U.S. Pat. 5,753,036) as applied to claim 1 set forth above and in view of Butikofer (US 2011/0166259).
Regarding claims 7 and 8: Hornaman et al. teaches the basic claimed composition as set forth above. Not disclosed is a water dilutable amine that is an amine-epoxy adduct having at least three amine hydrogens.  However, Butikofer teaches an amine-epoxy adduct (para. 27) having at least three amine hydrogens (para. 12).  Hornaman et al. and Butikofer are analogous art since they are both concerned with the same field of endeavor, namely epoxy cement compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the curing agent of Butikofer in the composition of Hornaman et al. and would have been motivated to do so since Butikofer teaches the curing agent has a low viscosity and can be prepared rapidly (para. 7).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hornaman et al. (U.S. Pat. 5,753,036) as applied to claim 1 set forth above and in view of Harschel et al. (WO 2010/086217) using the English language machine translation for the citations. 
Regarding claim 9: Hornaman et al. teaches the basic claimed composition as set forth above. Not disclosed is the amine applied to an inorganic support.  However, Harschel et al. teaches the amine has been applied to a powdery carrier material such as silicon oxides (para. 13). Hornaman et al. and Harschel et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy cement compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to apply the amine to a carrier and would have been motivated to do so in order add the amine in powdered form.

Response to Arguments
Applicant’s arguments filed March 15, 2022, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are persuasive since Harschel et al. teaches away from adding epoxy functionality to the copolymer.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hornaman et al. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767